Exhibit 99.2 Selected Historical and Pro Forma Financial Data The selected historical financial information presented below for Regency Energy Partners LP (the “Partnership”) was derived from the financial statements included in the Partnership’s Form 10-K filed on February 27, 2014.The selected pro forma financial information presented below was derived from information presented elsewhere in this Form 8-K/A, except for the pro forma financial information related to investing and financing activities cash flow data, maintenance capital expenditures, adjusted total segment margin and adjusted EBITDA, which were generally derived from the application of pro forma adjustments to the historical financial information of the Partnership, PVR Partners, L.P., the midstream business of Eagle Rock Energy Partners, L.P. and Hoover Energy Partners, LP.All tabular dollar amounts, except per unit data, are in millions. Regency Energy Partners LP Selected Financial Data (in millions except unit data and per unit data) Successor Predecessor Year Ended December 31, 2013 Pro forma (Unaudited) Year Ended December 31, 2013 Year Ended December 31, 2012 Year Ended December 31, 2011 Period from Acquisition (May 26, 2010 to December 31, 2010) Period from (January 1, 2010 to May 25, 2010) Year Ended December 31, 2009 Statement of Operations Data: Total revenues $ Total operating costs and expenses Operating income 55 30 40 14 20 Other income and deductions: Income from unconsolidated affiliates 54 16 8 Interest expense, net ) Loss on debt refinancing, net ) (7
